Citation Nr: 0408751	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 3, 2001, 
for the grant of nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The evidence demonstrates the veteran's entitlement to 
nonservice-connected disability pension arose on April 3, 
2001; the earlier evidence of record is persuasive that he 
was not both permanently and totally disabled prior to that 
date.


CONCLUSION OF LAW

An effective date earlier than April 3, 2001, for the grant 
of nonservice-connected disability pension is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the records reveals that the veteran was notified 
of the provisions of the VCAA and how it applied to his 
nonservice-connected disability pension claim by 
correspondence dated in September 2001, prior to the 
October 2001 rating decision from which this appeal arose.  
He was notified of all laws and regulations applicable to his 
earlier effective date claim in a February 2003 statement of 
the case.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although in this case 
the veteran was not provided specific VCAA notification as to 
his earlier effective date claim, as this claim is, in 
essence, derivative of the October 2001 rating decision and 
not based upon receipt of an application for benefits the 
Board finds additional VCAA notice was not required.  

A VA General Counsel precedent opinion has held that, if a 
notice of disagreement is received on a claim for which VA 
has already given notice, additional notice of the 
information and evidence necessary to substantiate the newly 
raised issue is not required.  VAOPGCPREC 8-2003 (December 
22, 2003).  The facts as to this matter can also be 
distinguished from Pelegrini, in that VA regulations provide 
specific procedures upon receipt of a notice of disagreement 
and the Court has held that only one notice of disagreement 
may be received upon a single adjudicatory issue.  See 
38 C.F.R. § 20.200 (2003); see also Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993); Manlincon v. West, 12 Vet. App. 238 
(1999).  Here, notice for the claim involved could not have 
been provided prior to the rating decision from which the 
notice of disagreement flowed and subsequent notice and re-
adjudication after the fact would have seriously impeded the 
timing and process for perfecting the appeal.

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, although the September 2001 VCAA notice letter 
provided to the appellant does not specifically address this 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, the specific 
language of 38 C.F.R. § 3.159(b)(1) was cited in the February 
2003 statement of the case which includes this "fourth 
element."

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's active duty service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal has 
been requested or obtained.  He was notified of the evidence 
that had been obtained by VA during the course of this appeal 
and requested to provide information identifying evidence 
pertinent to his claim.  Therefore, the Board finds further 
attempts to obtain any additional evidence as to these claims 
would be futile.  The duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

Earlier Effective Date Claim
Background

VA records show that in August 1993 the RO received the 
veteran's application for disability benefits as a result of 
leg ulcers and a nervous disorder.  He was 36 years old at 
that time.  He noted he had completed high school and one 
year of college, but that he last worked in March 1993.  He 
stated that for 3 years prior to becoming disabled he had 
been self employed in the construction industry.  In support 
of his claim he provided a statement from a licensed social 
worker noting a leg disability and requesting he be provided 
assistance.

VA psychiatric examination in October 1993 included an Axis I 
diagnosis of substance abuse disorder, mixed substance abuse, 
and rule out dependence (cocaine, heroin, and alcohol).  It 
was noted that the veteran's level of functioning was fair 
and that he was considered mentally competent to handle VA 
funds.

In a November 1993 rating decision the RO denied entitlement 
to nonservice-connected disability pension benefits.  It was 
noted that the veteran's substance abuse disorder was 
considered to be the result of his own misconduct.  

On October 31, 1994, the RO received an additional 
application for VA benefits.  The veteran reiterated his 
claim as to disabilities related to nervous and feet 
disorders.  

VA psychiatric examination in January 1995 included an Axis I 
diagnosis of substance abuse disorder, mixed substance abuse, 
and rule out dependence (cocaine, heroin, and alcohol).  It 
was noted that the veteran was considered mentally competent.  
A Global Assessment of Functioning (GAF) score of 80 was 
provided.  VA medical examinations in January 1995 revealed 
diagnoses of status post incision and drainage of bilateral 
calf drainage, severe deep venous insufficiency, varicose 
veins, polyneuropathy, and well-healed deep ulcers to the 
legs.  

VA outpatient treatment records dated from December 1993 to 
October 1994 include treatment for depressive symptoms.  No 
opinions as to the degree of any present disability were 
provided.

In an April 1994 rating decision the RO denied entitlement to 
nonservice-connected disability pension benefits.  A 30 
percent disability evaluation was assigned for status post 
incision and drainage of bilateral calf drainage, severe deep 
venous insufficiency, varicose veins, and polyneuropathy 
under Diagnostic Code 7120.  The veteran subsequently 
perfected an appeal from this decision.

Private medical records received in February 1996 show the 
veteran was treated for psychiatric disorders.  A January 
1996 report noted the veteran's attendance at regular 
appointments every 3 months was inconsistent, but that his 
depression was active and of moderate intensity.  It was the 
consulting psychiatrist's opinion that the disorder partially 
limited his remunerative activity.  

Private medical records received in June 1996 include 
hospital records dated in April 1993 showing diagnoses of 
depression mood disorder as a result of an opioid 
intoxication episode.  It was noted the veteran had been 
hospitalized after having been found unconscious on the floor 
of his home.

VA psychiatric examination in June 1998 included an Axis I 
diagnosis of no specific psychiatric disorder.  It was noted 
that the veteran was considered mentally competent to handle 
VA funds.  A GAF score of 90 was provided.  

VA medical examinations in June 1998 included diagnoses of 
severe reflux at the common femoral levels bilaterally and at 
the left superficial femoral veins and mild reflux at the 
left popliteal vein, clinical peripheral vascular 
insufficiency, and polyneuropathy.  Examination revealed no 
evidence of edema or visible varicose veins.  There was 
tenderness to palpation.  There were circular scars to the 
calves with adhesions, keloid tissue, and moderate loss of 
subcutaneous tissue.  Dorsalis pedis and posterior tibialis 
pulses were weak, bilaterally.  Neurology examination 
revealed the veteran walked with a normal gait.  Romberg and 
tandem walk tests were negative.  There was no evidence of 
dysmetria or dysinergia.  There was severe limitation of left 
ankle motion, but no focal weakness.  There was diminished 
vibration sensation distally.  Deep tendon reflexes revealed 
generalized hyporeflexia with absent left ankle jerk.  

An October 27, 1999, VA medical report noted diagnoses of 
recurrent major depression with psychotic features and post-
traumatic left elbow deformity.  It was also noted that the 
veteran was chronically and severely ill and that he was 
unable to work or to handle funds.  

Private medical records received by the RO in February 2000 
noted the veteran had been treated for a fracture to the left 
radial head incurred in March 1998.  A May 1998 report noted 
he complained of occasional pain and limited extension.

In a February 2000 VA Form 21-4192 a former employer noted 
the veteran had been employed as a production worker from 
October 1996 to March 1999, but that he had lost 6 months 
over the last 12 months of his employment due to disability.  
It was noted he had been employed as a production worker with 
no concessions because of any disability, and that he had 
been terminated for failure to report for work.

VA psychiatric examination in March 2000 included Axis I 
diagnoses of substance abuse disorder (cocaine, heroin, and 
alcohol abuse, in remission) and mild anxiety disorder.  The 
examiner noted the veteran reported he had been hospitalized 
at a non-VA facility the previous year, but that the records 
of that treatment were not available.  The veteran was clean, 
neatly dressed and groomed, and was alert and oriented to all 
3 spheres.  His mood was slightly anxious and his affect was 
constricted.  Attention, concentration, and memory were good.  
His speech was clear and consistent, he was not 
hallucinating, he was not suicidal nor homicidal, his insight 
and judgment were fair, and he exhibited good impulse 
control.  It was noted that the veteran was considered 
mentally competent.  A GAF score of 85 was provided.  

VA medical examination in March 2000 revealed left proximal 
radius fracture by medical report and mild post-traumatic 
deformity of the radial head by X-ray examination.  The 
veteran reported he injured his left elbow in a fall while 
working as a window assembler in March 1998.  It was noted 
that range of motion studies revealed flexion to 140 degrees 
and extension to -10 degrees.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding.  It 
was also noted that the veteran was right hand dominant.

An April 2000 hearing officer's decision continued the denial 
of entitlement to nonservice-connected disability pension 
benefits.  Disability evaluations were assigned for status 
post incision and drainage of bilateral calf drainage, severe 
deep venous insufficiency, varicose veins, and polyneuropathy 
(30 percent under Diagnostic Code 7120), for left proximal 
radius fracture (10 percent under Diagnostic Codes 5299-
5212), and for mild anxiety disorder (0 percent under 
Diagnostic Code 9400).  

In January 2001, the Board remanded the case to the RO for 
additional development.  

VA neuropsychiatric examination on April 3, 2001, included a 
clinical impression of rule out amnestic disorder.  It was 
noted that on the basis of the present examination the 
veteran's capacity to handle funds, full self-care, and 
independent living were highly questionable.  A GAF score of 
40 was provided.  

VA medical treatment records dated from July 2000 to August 
2001 include various diagnoses of psychiatric and physical 
disorders without opinion as to the degree of any present 
impairment.  

In an October 2001 rating decision the RO granted entitlement 
to nonservice-connected disability pension benefits effective 
from April 3, 2001.  Disability evaluations were assigned for 
amnestic disorder/dementia (70 percent under Diagnostic Code 
9326), status post incision and drainage of bilateral calf 
drainage, severe deep venous insufficiency, varicose veins, 
and polyneuropathy (40 percent under Diagnostic Code 7120), 
for left proximal radius fracture (10 percent under 
Diagnostic Codes 5299-5212), and for mild anxiety disorder (0 
percent under Diagnostic Code 9400).

Subsequent to the award of VA nonservice-connected disability 
pension benefits the veteran submitted private medical 
records including reports showing he had been hospitalized 
from January to May 1999 and treated for moderate to severe 
recurrent major depression with suicidal and homicidal ideas.  
A GAF score of 60 at discharge was provided.  Additional VA 
medical records were added to the record after the award 
including duplicate copies of evidence previously considered, 
records of treatment subsequent to the effective date of the 
award, and reports indicating treatment for conjunctivitis in 
August 1999 without opinion as to any chronic disability.  In 
his notice of disagreement the veteran claimed he had 
submitted evidence demonstrating he was totally disabled 
dated October 27, 1999.

Analysis

VA regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  An award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 3.3 (2003).  Regulations also provide that 
alcohol and drug abuse which are the result of willful 
misconduct may not to be considered for VA pension purposes.  
38 C.F.R. § 3.301 (2003).

The Court has held that permanent and total disability for 
pension purposes can be established under VA regulations by 
"objective" and "subjective" standards.  Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  The two ways that 
permanent and total disability may be shown are: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Rating Schedule).  Brown, at 
446.  The "objective" standard requires demonstration of 
specific minimum percentage ratings and the permanence of 
those percentage ratings for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2003). 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  38 C.F.R. § 3.340 (2003).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

As a preliminary matter, the Board notes that during the 
course of this appeal the schedular criteria for evaluations 
of psychiatric disabilities were amended, effective November 
7, 1996.  The Court has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Rating Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mild impairment 
of social and industrial adaptability, a 30 percent 
disability rating with evidence of definite impairment of 
social and industrial adaptability, and a 50 percent 
disability rating with evidence of considerable impairment of 
social and industrial adaptability.  A 70 percent rating 
required evidence of severe impairment of social and 
industrial adaptability and a 100 percent disability rating 
was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

The Court had also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

The Ratings Schedule, after the November 1996 amendments, 
provides: 

A 10 percent evaluation for occupational and social 
impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during the periods of 
significant stress, or, symptoms controlled by 
continuous medication.  

A 30 percent disability rating when there is evidence of 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating when there is evidence of 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating when there is evidence of 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent evaluation when there is a total 
occupational and social impairment due to such symptoms 
as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (effective after November 1996).

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DSM IV which includes the GAF scale.  Id.

The Ratings Schedule was revised with respect to the 
regulations applicable to cardiovascular system disabilities 
effective January 12, 1998.  Under the prior rating criteria 
for varicose veins compensable ratings were provided for 
moderate disability manifested by varicosities of the 
superficial veins below the knees, with symptoms of pain and 
cramping on exertion, unilateral or bilateral, (10 percent); 
for moderately severe disability involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation, (unilateral, 20 
percent, bilateral, 30 percent); for severe disability 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, but no involvement of deep 
circulation, (unilateral, 40 percent, bilateral, 50 percent); 
or for pronounced disability with the findings for the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, (unilateral, 50 percent, 
bilateral, 60 percent).  38 C.F.R. § 4.104, Diagnostic Code 
7120 (effective before January 12, 1998).

Under the current rating criteria for varicose veins 
compensable ratings are provided for disorders manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, (10 percent); for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema (20 percent); for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration (40 percent); for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration (60 percent); or for 
massive, board-like edema with constant pain at rest (100 
percent).  38 C.F.R. § 4.104, Diagnostic Code 7120 (effective 
after January 12, 1998).  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity and that if more than one 
extremity is involved each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  38 C.F.R. §§ 4.25, 4.26 
(2003).

The Ratings Schedule provides a 10 percent rating for 
impairment of the radius of the minor or major extremity, if 
characterized by malunion with bad alignment; a 20 percent 
evaluation if either extremity presents evidence of nonunion 
in the upper half of the radius; a 20 percent evaluation for 
nonunion in the lower half of the radius, with false 
movement, without loss of bone substance or deformity; and a 
30 percent rating for nonunion in the lower half of the 
radius, with false movement, loss of 1 inch of bone substance 
or more, and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2003).

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent evaluation; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 70 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 55 degrees warrants a 30 
percent evaluation; and limitation of flexion of the minor 
forearm to 45 degrees warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2003).

Limitation of extension of either the major or minor forearm 
to 45 degrees warrants a 10 percent evaluation; 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
90 degrees warrants a 20 percent evaluation; limitation of 
extension of the minor forearm to 100 degrees warrants a 30 
percent evaluation; and limitation of extension of the minor 
forearm to 110 degrees warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2003); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The Rating Schedule provides ratings for disability of the 
superficial peroneal nerves when there is evidence of mild 
incomplete paralysis (0 percent), moderate incomplete 
paralysis (10 percent), severe incomplete paralysis (20 
percent), or complete paralysis of the nerve with eversion of 
the foot weakened (30 percent).  38 C.F.R. § 4.124, 
Diagnostic Code 8522 (2003).

Disability proximately caused by the drinking of a beverage 
to enjoy its intoxicating effects will be considered the 
result of willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2003).  Similarly, the progressive and frequent use of drugs 
to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3).

In this case, the appellant submitted his claim for 
nonservice-connected disability pension benefits on October 
31, 1994, and in an October 2001 rating decision the RO 
granted entitlement to nonservice-connected disability 
pension effective from April 3, 2001.  Therefore, it must be 
determined whether permanent and total disability for pension 
purposes can be established under VA regulations by 
"objective" or "subjective" standards prior to April 3, 
2001.  

Based upon the evidence of record, the Board finds the 
veteran was not unemployable as a result of a lifetime 
disability (the "subjective" standard) prior to April 3, 
2001.  In fact, the record shows the veteran worked, without 
any concession because of disability, as a production worker 
from October 1996 to March 1999.  Although an October 27, 
1999, VA medical report noted the veteran was chronically and 
severely ill and that he was unable to work or to handle 
funds, it is unclear on what basis this opinion was provided.  
The opinion is, however, inconsistent with VA psychiatric and 
medical examination findings provided in June 1998 and 
March 2000.  

While it is unclear whether the October 27, 1999, examiner 
had any acquired expertise in psychiatric disorders or 
whether the provided opinion was based on a review of any 
other medical evidence of record, the March 2000 VA 
examination was specifically identified as a mental disorders 
examination and included a review of the evidence included in 
the claims folder.  Thus, the Board finds the March 2000 VA 
examiner's opinion as to diagnosis and the veteran's level of 
functioning at that time to be persuasive.

Although the veteran submitted private hospital records dated 
from January to May 1999 in support of his claim for an 
earlier effective date, the reports noted an Axis I discharge 
diagnosis of recurrent major depression, moderate to severe 
with suicidal and homicidal ideas in remission.  A GAF score 
of 60 was provided.  There was no evidence that this disorder 
was considered permanent.

The Board also finds that prior to April 3, 2001, the 
evidence of record did not demonstrate the veteran was 
unemployable due to a lifetime disability that would have 
rendered it impossible for the average person with the same 
disabilities to follow a substantially gainful occupation 
(the "objective" standard).  The evidence of record prior 
to April 2001, considering the most favorable version of the 
applicable Rating Schedule criteria, demonstrates the 
veteran's nonservice-connected disabilities warranted ratings 
for status post incision and drainage of bilateral calf 
drainage, severe deep venous insufficiency, and varicose 
veins (50 percent under Diagnostic Code 7120 under the rating 
criteria effective prior to January 12, 1998), for left lower 
extremity polyneuropathy (10 percent under Diagnostic Code 
8522), for left proximal radius fracture (10 percent under 
Diagnostic Codes 5299-5212), and for mild anxiety disorder 
(10 percent under Diagnostic Code 9400 under the rating 
criteria effective prior to November 1996).  The combined 
rating for these disabilities was 60 percent prior to April 
2001.  While these disorders appear to have been permanent, 
they did not meet the required combined 70 percent rating or 
single disability 60 percent rating for a total rating.  See 
38 C.F.R. §§ 4.16(a), 4.17.  

It is significant to note that the Board finds a separate 
evaluation is warranted for the veteran's left lower 
extremity polyneuropathy, but that the RO had included this 
disorder as part of the veteran's vascular disability.  There 
is no evidence of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, that would 
warrant higher separate rating under the Rating Schedule 
criteria for Diagnostic Code 7120 effective after January 12, 
1998.  

While the evidence shows the veteran had absent left ankle 
reflex on VA examination in June 1998, it was also noted that 
he walked with a normal gait and that Romberg and tandem walk 
tests were negative.  There was no evidence of more than mild 
right lower extremity or more than mild left lower extremity 
incomplete paralysis.  VA examination in March 2000 also 
revealed evidence of proximal radius fracture and mild post-
traumatic deformity of the radial head to the veteran's minor 
extremity, without evidence of any nonunion of the radius or 
limitation of flexion or extension including as a result of 
any pain or dysfunction.  

As noted above, the Board finds the March 2000 VA examiner's 
opinion as to the degree of the veteran's psychiatric 
impairment prior to April 2001 persuasive.  Therefore, a 
rating in excess of 10 percent for a mild anxiety disorder 
was not warranted under either version of the Rating Schedule 
criteria.  The persuasive evidence also demonstrates that the 
veteran was considered employable prior to the April 3, 2001, 
VA examination.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating for any of the veteran's nonservice-
connected disabilities prior to April 3, 2001.  The evidence 
of record demonstrates the veteran's entitlement to 
nonservice-connected disability pension arose on April 3, 
2001.  The earlier evidence of record is persuasive that he 
was not both permanently and totally disabled prior to that 
date.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to an effective date earlier than April 3, 2001, 
for the grant of nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



